Appeal from a judgment of the Supreme Court (Monserrate, J.), rendered September 7, 1990 in Broome County, convicting defendant upon his plea of guilty of the crime of attempted rape in the first degree.
Upon pleading guilty to attempted rape in the first degree, defendant was sentenced as a second felony offender to IVi to 15 years’ imprisonment. Defendant’s only contention on appeal is that, due to his intoxicated state at the time of the crime, the sentence should be reduced in the interest of justice. Initially, we note that defendant’s alcohol problem does not present the type of extraordinary circumstance warranting a reduction in his sentence (see, People v Honsinger, 162 AD2d 877, 878, lv denied 76 NY2d 894; People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899). In addition, the crime to which he pleaded guilty was a serious one which had a serious impact on the victim (see, People v Sinclair, 150 AD2d 950, 952). Furthermore, three charges were dropped as a result of defendant’s plea and he pleaded guilty knowing that he would receive the sentence ultimately imposed. Under these circumstances and given defendant’s criminal history, we find no abuse of discretion warranting a change in the sentence imposed (see, People v Dean, 155 AD2d 774, 775, lv denied 75 NY2d 812; People v Gholston, 137 AD2d 765, lv denied 71 NY2d 896; People v Gray, 131 AD2d 590).
Weiss, J. P., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.